DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 3/29/2022.
	Claims 1-9, 11-16, 18-23, and 61-62 were amended. Claims 10, 17, 24-60 were canceled. 
No Claims were added. 
	Claims 1-9, 11-16, 18-23, and 61-62 as renumbered 1-23 are allowed.

Allowable Subject Matter
Claims 1-9, 11-16, 18-23, and 61-62 as renumbered 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 11-16, 18-23, and 61-62 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically with respect to the newly amended claims as recited receiving a plurality of data records, each data record of the plurality of data records comprising a plurality of data fields and a plurality of terms, wherein at least one of the plurality of data fields in each data record comprises a shortened phrase including at least one of: a non- grammatical phrase, an abbreviation, a term including jargon, an acronym, or an initialization; interpreting at least two data records of the plurality of data records comprising executing a trained natural language processing (NLP) model using the at least two data records as input to generate a predicted entity categorization for each of the at least two data records based upon the plurality of data fields and the plurality of terms in each of the at least two data records; determining a plurality of n-grams from the plurality of terms of each of the at least two data records; mapping the plurality of n-grams to a corresponding plurality of mathematical vectors; determining whether a similarity value between a first mathematical vector including a first term of the plurality of terms of a first one of the at least two data records and a second mathematical vector including a second term of the plurality of terms of a second one of the at least two data records is greater than a threshold similarity value; associating the first one of the at least two data records with the second one of the at least two data records in response to the similarity value exceeding the threshold similarity value; determining an entity for the first one of the at least two data records and the second one of the at least two data records based upon the predicted entity categorization and the association between the first one of the at least two data records and the second one of the at least two data records; and providing a summary of activity for the entity in response to the determining, wherein the summary of activity comprises each of: (i) a number of shipments by the entity, (ii) quantities of items shipped by the entity, (iii) value of items shipped by the entity, (iv) a histogram of shipment data for the entity, (v) characterizations of shipment 2Attorney Docket No. MGH-507 Application No. 15/254,714 Filed: Sept. 1, 2016 anomalies associated with the entity, and (vi) a plurality of top terms associated with the entity retrieved from the plurality of data records.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20150134656 Gandhe et al. related to extracting and mining of quite data across nultiple languages.
20160314010 Haque et al. related to monitoring and managing applications on virtual machine.
20160179850 Martin et al. related to a method and apparatus for providing adaptive private network database schema migration and management process.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 6, 2022